DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 12 October 2021, with respect to the rejections of claims 1-14, 16, 17 and 19-23 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejections of claims 1-14, 16, 17 and 19-23 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
4.	Claims 1, 3, 6-14, 16 and 19-21 are allowed.
	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 16 and 19 as amended by Applicant overcome the previously cited prior art.  The closest prior art .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616